Appeal by claimant from a decision of the Workmen’s Compensation Board which held that claimant’s eye condition subsequent to March 14, 1955 was not causally related to the accident of January 5, 1955 found by the board to have occurred when a fragment of rhinestone upon which claimant was working chipped off and lodged in her right eye, causing kerato-eonjunetivitis. The ease presents no more than a conflict of medical opinion evidence which the board was entitled to resolve against the claimant. There was proof that on or prior to the date in question the “mild” conjunctivitis was not disabling. There was evidence that claimant also suffered from a blepharospasm but there was ample medical proof that this condition (a closing of the eyelid) was voluntary and, indeed, that claimant was malingering. There also existed a cortical cataract but again the evidence warranted the. board’s denial of causation. Decision unanimously affirmed, without costs. Present - — Foster, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.